 In the Matter of THE HOLMES SILK COMPANYandTEXTILE WORKERSUNION OF AMERICACase No. C-1826.-Decided August 5, 1940Jurisdiction:textile manufacturing industry.Unfair LaborpracticesInterference, Restraint, and Coercion:declarations of union preference; threatenedcessation of operations.-,Company-Dominated Union:employer's suggesting formation of, and presentingplan for, to employees-permitting use of company bulletin boards by-indiciaof domination: consummation, without proof of authority and after cursorynegotiations, of agreement, containing no material changes in working condi-tions, during pending negotiations with outside union; appearance of dominatedunion during strike.Discrimination:lay-offs of employees because of their union membership andactivities; charges of discrimination as to one person, dismissed.RemedialOrders: reinstatement and back pay awarded; company-dominatedunion disestablished and contract with said dominated union, abrogated.Mr. Joseph Castiello,for the Board.Mr. Michael J. Maggio,ofWilliamsport, Pa., for the respondent.Mr. James H. Mitchell,ofWilliamsport, Pa., for the Association.Mr. Bonnell PhillipsandMr. Frederick W. Killian,of counsel to theBoard.DECISION,ANDORDERSTATEMENT OF THE CASEUpon thirdamended chargesduly filed byTextile Workers Organiz-ing Committee,'predecessor of TextileWorkers Union of America 2the National Labor Relations Board,,herein called the Board, by theRegional Director for the Fourth Region(Philadelphia,Pennsylvania)issued its complaint dated May 5, 1939, against The Holmes SilkIHerein called the Union.2Subsequent to the hearing and issuance of the Trial Examiner's Intermediate Report herein, the NationalLabor Relations Board, upon motion duly filed and accompanying affidavit stating that Textile WorkersUnion of America had become the legalsuccessorof Textile Workers Organizing Committee, issued its orderto show cause why the motion filed by said Textile Workers Union of America praying that its name besubstituted for that of Textile Workers Organizing Committee in this proceeding should not be granted.No objection having been thereafter made, the National Labor Relations Board, on October 19, 1939, issuedits order granting the above motion.26 N. L. R. B., No. 10.88 THE' HOLMESSILK COMPANY89Company, Williamsport, Pennsylvania, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49-Stat. 449, herein called the Act.With-respect to the unfair labor practices the complaint alleged insubstance (1) that the respondent in or about, July or August 1937caused to be formed,' and continued to dominate and interfere withthe formation and administration of, a labor organization among itsemployees -known as Newberry Textile Workers' Association, hereincalled the Association, and contributed support thereto; (2) that therespondent discriminated in regard to the hire and tenure of employ-ment of seven named employees; 3 and (3) that the respondent, by theforegoing acts and in other ways interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Copies of, the complaint, accompanied by notice of hearing,were duly served upon the respondent, the Union, and the Association.The respondent filed an answer to the complaint, dated May 25,1939, denying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held at Williamsport, Pennsyl-vania, on May 25, 26, and 31, 1939, before Madison Hill, the TrialExaminer duly designated by the Board.The Board and the respond-ent were represented by counsel and participated in the hearing.TheAssociation was represented at the hearing by its president but did nototherwise participate in the proceedings.Full opportunity to beheard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.At the close.ofthe hearing the Trial Examiner granted without objection a motion toamend the complaint to conform to the proof.During the course ofthe hearing rulings were made by the Trial Examiner on other motionsand objections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On July 11, 1939, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties, finding that therespondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1), (2), and (3) and Section 2 (6) and(7) of the Act, and recommending that the respondent cease and desisttherefrom and, affirmatively, that the respondent withdraw all recog-nition from and completely disestablish the Association as a represent-ative of its employees for the purpose of collective bargaining, andthat the respondent offer -full reinstatement with back pay to LenaSnyder, Ruth Bower, Mrs. Chester Snyder, Sarah Bierly, Chester3Lena Snyder, Ruth Bower, Mrs. Chester Snyder, Sarah Bierly, Chester Snyder, Oak Bierly and GilbertBower..1 .1 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnyder, Oak BIerly; and Gilbert Bower. In his Intermediate Report:the Trial Examiner advised the parties that they had the right to file.briefs and to request oral argument before the Board.,Report.None of the parties exercised the right to file briefs or re-quested oral argument.The Board has considered the exceptions tothe Intermediate Report and,in so far asthey are inconsistent withthe findings, conclusions, and order set forth below, finds no .merit inthem.Upon the entire record in the case the Board makes the following:FINDINGS OF FACT-I.THE BUSINESS OF THE RESPONDENTThe respondent, a New Jersey corporation with its principal place'of business and only operating plant' at Williamsport, Pennsylvaiia,isengaged in the manufacture of broad silk, rayon, cotton goods,and similar products.Approximately 95 per,cent of the raw mate-rialsused in the manufacture of -these products is secured by therespondent from points outside of the State of Pennsylvania.Therespondent's finished products, amounting in value for the year 1938to approximately $670,000, are almost entirely distributed to pointsoutside of Pennsylvania.It was stipulated at the,hearing that the respondent is engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, formerly known as TextileWorkers Organizing Committee,' is a labor organization affiliatedwith the Congress of Industrial Organizations.It admits to member-ship employees in the textile industries.Newberry TextileWorkers' Association is an unaffiliated labor,organization, admitting to membership employees of the respondent'"III.THE UNFAIR LABOR PRACTICESA. Inte?ference, restraint, and coercion; domination, interference with,and support of the Association1.Events prior to the formation of the Association; the instigationof the "shop plan" petition -The first organizational activity at the respondent's plant was\begun, as far as the record reveals, in April 1937; by the Union.By4At the time of the hearing the respondent also owned a dismantledtextilemillatRidgway,Pennsylvania5See footnote 2,supra.6 It was testified duringthe courseof the hearingthat the Associationadmits to membership personsother than employees of the respondent.The Association's bylaws,however, limit voting privileges andother prerogatives of membership to employees of the respondent. THE HOLMES SILK COMPANY91'September ; 1937, due in considerable degree to the solicitations ofChester Snyder, a'weaver employed by the respondent in its secondor night shift, unioli membership approximated 48 of the 189 workersthen yin the respondent's employ.During the,period of this growth, in June 1937, Snyder was informedduring a conversation with his foreman,'Oscar Edler, that the respond-ent's officials had refused an order for the manufacture of textilesbecause the -officials were "worried that they would take an orderand the C. I. O. would get in the plant and cause a strike and theywould not be be' able to get the order out,on time." , As will appearmore fully hereinafter, the respondent normally operated withoutany backlog of orders and at various times employment at the re-spondent's plant was seriously curtailed due to a lack of business.,Consequently Edler's statement that the respondent's officials hadrefused an order because of the presence of the Union in the plantmust be viewed, especially. under these, circumstances, as a gravethreat that continued union activity would result in unemploymentformany of the respondent's employees.We find that the respondent, by the above-described conduct ofEdler, a supervisory official with power to hire and discharge, inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed iii Section 7 of the Act.On or about July 15, 1937, Edler ordered an employee on the nightshift named John= Fenderson to present to 'each 'employee in the shifta' paper given-to him by Edler and' drawn in the form of a petitionto the effect that "we; the undersigned, are 'desirous of forming a shopplan' union."The text of the petition carried a further statement thatifa sufficient number of the respondent's employees signified their,assent to this proposition, a plan of organization would be explainedto them.Pursuant to' Edler's instructions, Fenderson showed thepetition to the employees in turn, asking them whether they wished tosign it, and thereafter returned it to Edler.7The circulation of thispetition, testified to -by Fenderson and by various employees to whomit'was 'p'resented, was undenied by Edler, who was not summoned asitwitness at the'hearing although the Trial Examiner stated in his'Intermediate7The selection of Fenderson to circulate the petition does not appear to have been predicated upon anybelief that this employee was sympathetic with the purposes of the petitionTo the contrary, it appearsthat Edler kept close watch over Fenders on while he was cairymg the petition from employee to employeeFenderson and two of the employees to whom he presented the petition testified that when they began toinspect the petition, "to leaf it over,"Fenderson warned them"not to delay"him lest Edler think he wasurging them not to sign the petition,and further testified that they then looked up and saw Edler watchingthemWe assume therefore that Fenderson's selection was based upon his availability for the taskInthe respondent's pay roll of August 7, 1937, wherem'a break-down of the positions occupied by the vai ionsemployees is,made, Fenderson is the ony employee classified as a "floor hand " 92DECISIONS OF NATIONALLABOR RELATIONS BOARDThe respondent, charged in the complaint with the instigation andcirculation of the petition, denied this allegation in its answer.Atthe hearing the respondent's president,Willard Phillips, who was atthe time in question the respondent's superintendent, denied havingany knowledge of the existence or circulation of the petition. - WhileEdler's supervisory authority was such as to make his actions clearlyattributable to the respondent," we are unable to credit Phillips'.testimony, and find that the instigation of the petition was the act ofEdler's superior officers.The petition, when given to Fenderson by.Edler, had on it already the signatures of many of the day-shift em-ployees.On the day following its circulation, Mrs.-Chester Snyder,wife of the union leader, inquired of Raymond Lowe, foreman of theday shift, as to the whereabouts of the petition.Lowe was not calledas a witness at the hearing and consequently Mrs. Snyder's testimonyas to the conversation which thus ensued is uncontradicted :He (Lowe) said, "Where do you think?"And I says: "You know that paper isn't supposed to be in theoffice.""Oh," he says, "how' do you think they would get it started?"On the same day Edler approached Snyder with, a statement thathe had just been severely reprimanded by the respondent's manage-ment "on your account." In explanation Edler stated that the repri-mand had been given him because "there wasn't enough names on thatpaper on the night shift" and that "they claimed you used your influ-ence to keep the people from signing that paper , _..that youheld a meeting outside the mill yesterday afternoon, before you cameto work." Snyder, immediately denied that there was "talk of anykind of a union outside the mill yesterday," and later repeated this,.denial to Phillips.Snyder testified that Phillips, after admitting thata report on Snyder's activities of the day before had come to the office,,stated, "as far as I am concerned I don't care how many names arcon that paper, the only thing I feel is that if we must have a union herein the plant I would sooner have a shop union of our own employeesinstead of having an outsider come in telling us what to do."TheTrial Examiner credited Snyder's testimony, as to ,this interview overPhillips' denial that the conversation had occurred. In view of theTrial Examiner's finding, and the undenied testimony concerning theprior statements by Lowe and Edler, we find that Phillips made thestatements attributed to him by Snyder substantially as set forthabove.It is apparent and we find from the foregoing testimony thatthe petition, which stated, according to Fenderson, not only that thesigners wished to form an "inside union" but that they preferred thistype of organization to "becoming affiliated" with an outside union,originated in the respondent's "office" with the cognizance and approval8As already stated. Edler was vested with authority to hire and discharge. THE HOLMES SILK COMPANY93of officials superior to Edler and_ Lowe. It is also apparent that therespondent's officials were dissatisfied with the response made to theirplea by the employees of the night shift, and believed that Snyder,having learned of the petition's circulation among the day shift,had urged the employees on the night shift before they reported towork to refuse their signatures to the petition.We find that the respondent, by the instigation and circulation of apetition urging the formation of a shop-plan union in preference toan "outside union", and by Phillips' later statement to Snyderindicating the same preference, interfered with, restrained, and coercedits employees in their rights of self-organization, to form, join, andassist labor organizations, and to engage in concerted activities forthe purpose of collective bargaining and other mutual aid and pro-tection as guaranteed in Section 7 of the Act.2.The formation of the AssociationApproximately one month after the circulation of the above-dis-cussed petition urging the formation of a shop-plan union, the unionmembership in the plant went on strike, establishing a picket lineoutside the respondent's mill.The record reveals that this actionwas not caused by the respondent's unfair labor practices, but wastaken in response to a general strike call issued by the Textile WorkersOrganizing Committee for the purpose, as far as the record shows,of improving general conditions throughout the textile industry.TheAssociation, alleged in the complaint to have been instigated, domi-nated, and supported by the respondent, had its formal inaugurationwhile this strike was in progress.The record lacks information concerning the preliminary stepstaken in the formation of the Association.The Board attempted toelicit such information from Joseph Glenn, an employee elected theAssociation's first president.Although questioned at- considerablelength,Glenn, testifying under subpoena issued by the Board, notonly confessed ignorance concerning the details of the Association'sinception or the preliminaries to its formation, but in many respectsprofessed forgetfulness of incidents in the Association's history whichwere patently within his knowledge at the time of their occurrence.'There was no other testimony or evidence introduced by any party tothe proceeding to supply the material lacking in Glenn's testimony.In the absence of any showing as to the preliminary steps lookingtowards the formation of the Association, and the inability or refusalby Glenn to convey any material information in this regard, wethink significant the fact that the above-discussed shop plan petitioncirculated by the respondent contained a statement that if enoughemployees signed the petition, a plan of organization would be -ex-Excerpts from the testimony of Glenn are set forth hereinafter. 94DECISIONS OF NATIONAL LABOR- RELATIONS BOARDplanned to them.The minutes of the Association's first meeting, heldon August 30, 1937, reveal that the 14 members then present adoptedwithout recorded debate an elaborate set of bylaws, consisting of 15articles and many subdivisions thereof.According to the testimonyof Glenn, these bylaws, which were in effect the Association's consti-tution, were drafted and presented to the Association by John Young-man, an attorney.10Glenn, however, testified that he was withoutknowledge of the persons who had retained Youngman or who hadrecommended the attorney to the Association.Since the bylaws werein existence prior to the Associations first meeting, it will of course berecognized that the Association could not haveguaranteed the attorneycompensation for his work in preparing the said bylaws.Under thecircumstances, in view of the implication in the "shop plan" petitionthat a plan of organization was already in existence at the time ofIts circulation," and in consideration of the contents of the Associa-tion's bylaws and other factors hereunder discussed, we think itreasonable to infer not only that the Association was formed inresponse to the respondent's request for an intramural union, as con-tained in that petition, but that the Association adopted a plan ofemployee representation presented to it by the management.12Article II of the Association's bylaws contains a preamble as to thepurposes of the organization.It reads as follows:The purposes are to promote cooperation between the employ-ees and the management; to give employees a voice in matters ofmutual interest, including wages, hours of work, safety, sanita-tion, and other working conditions; to provide an orderly andexpeditious procedure for the prevention and adjustment of differ-10Glenn, in response to a question as to who had drafted the constitution or bylaws, stated "Why theattorneys drew that up "Only Youngman, however, was named by Glenn.iiAs before stated, the petition, while it contained no explanation of the proposed form of the shop-planunion, did, however, contain a provision that if enough of the employees sign the petition, the plan of organ-ization would be explained to themi2An indication that the formation of the Association was not an act of self-organization by the employeesof the respondent, is also found in Glenn's testimonyGlenn, chosen at the beginning of the Association'sfirst meeting as temporary president and later elected its first annual president, stated, while a witness,that he could not recall certain events which occurred at the Association's first meeting.Glenn wasinstructed.Look at the minutes, and also you were presiding, you should remember as well as anyoneA. No, I was not the presiding ollicer.Q Well, what did the temporary president do, will you please tell nic that?A Mr Youngman (the attorney] was what I call the temporary presidentQ The attorney was the temporary president?A. I-Ie was the formerof theorganizationQ Well, was lie a leader in the formation of the organization?A I do not understand that questionQ T)id Mr Youngman, the attorney, foi in the organ eats ii?A That is not cleat to nie, I do not understand ii.e#*kdQ You testified that ills Youngman piezided at tlic fast nieetmg, is that correct?A I wouldn't say exactly presided, lie was there'Q I am merely follon uig your words, and is it your testimony at this time that you wcrc selectedover Mi Youngman?-A. That is light THE HOLMESSILK COMPANY.95.ences; and to afford a means through which employees may befurnished information of mutual interest by the management.In order to effectuate - the purposes of the Association, as abovepromulgated, the bylaws provide, in substance, for the election byAssociation members of "Employee Representatives "-each memberbeing granted the right to vote solely for a representative from thework division in which he is classified under the bylaws.Representa-tives of the seven departments in the mill thus chosen constitutecollectively the "Association Council," membership in which is, how-ever, automatically terminated if a representative "leaves the serviceof the Company."This council "as governing body of the Associa-tion,may consider and make recommendations on all questionsrelating to wages, hours of labor," and other enumerated conditionsof employment. It is further stipulated in the bylaws that "theCouncil may on its own motion investigate matters of mutual interestand make recommendations to the management." In the presenta-tion of such matters, however, the Council is restricted by a provisionimposed by the Association's own bylaws, that "all meetings requestedby the Employee Representatives for the purpose of meeting withtheManagement must be given in writing, stating reason for meet-ing." 13In contrast to the somewhat subservient character of these provi-sions relating to collective bargaining procedure, the bylaws, adopted,of course, without any revealed sanction by the management, havenumerous sections which place obligations upon the respondent.Article VII, Section 9 of the bylaws provides for nominations andprovision:The results of the balloting and the names of the nomineesshall be posted on the employees' Association's bulletin board assoon as the votes have been counted and the nominations declaredSimilarly, Article XV of these bylaws provides in part that:Notice ' of any proposed amendment to the bylaws shall beposted by the Secretary of the Association on the bulletin boardof the Association in the plant at least 10 days prior to themeeting at which such proposed bylaws are to be voted upon.Despite the' fact that the Association bad-no contract with the re-spondent guaranteeing the use' of a bulletin board in the plant, therecord reveals and we find that the Association, having arrogated toitself the use of-such' facilities in its bylaws, posted and maintainedwithout objection from the respondent a notice of a meeting set for13 In the contract later made between the Association and the respondent it is stipulated that "Oralcomplaints are permitted to be made to foremen or assistant foremen, but any complaint made to the execu-tive office or officers of the Company must be in writing. 96DECISIONS,OF NATIONALLABOR RELATIONS BOARDOctober 30, 1937, on a plant bulletin board.Although this noticewas prominently displayed and was maintained over a considerableperiod of time, the respondent gave no order to -remove the notice.In view of the hostility expressed by the management to the Union-hostility which subsequently found expression in the discriminatorylay-offs and discharges of several active leaders of the Union 14-wefind that the respondent by its action in granting the facilities of itsbulletin board to the Association, contributed support to that or-ganization.lbReturning again to a discussion of the Association's bylaws, we findnumerous other provisions thereof which place obligations upon therespondent.ArticleXI, containing,a "procedure for adjustment,"stipulates that if the employees' representative is unable to reach asatisfactory agreement concerning a grievance with the aggrievedemployees' foreman, "they, in consultation with the management'srepresentative, shall prepare a joint statement of the matter to ' betaken up with the foreman's superior officers."Section 2 of the samearticle provides that the Council "may go in a body with the manage-ment's representative to any part of the plant for the purpose ofmaking an investigation."Section 5'thereof provides that "within10 days after the matter has been referred to him,the plant managershall16either (a) propose a settlement; or (b) refer the matter toarbitration."Finally, in Article XIII, making a provision for the "independenceof representatives," it is stated:A representative shall be free to discharge his duties in anindependent manner without fear that his individual relationswith the company may be affected by any action taken by himin good faith in his representative capacity.To assure eachrepresentative such independence of action, he shall have theright to take any question of an alleged personal discriminationagainst him on account of his acts in his representative capacity,to any of his ranking works executives, and failing a satisfactoryadjustment, to place the matter before the council.In the above-quoted article reference is made to a "right" to takeany question of an alleged personal discrimination to the respondent'ssupervisory officials.This "right," as well as other duties which areincumbent upon the respondent under the bylaws, could; of course,only be guaranteed by the respondent, and their assertion in the con-stitution of a newly created organization, in and of itself stronglysuggests employer participation in the preliminaries to the Associa-14 See Section III B,infra.15 It will be noted that Snyder had even been reprimanded in effect by Edler for speaking of union mattersoutside the plant and before working hours.A Italics supplied. THE HOLMES SILK COMPANY97tion's formation.It is further stipulated in Article XIII that in theevent "the Representative's claim is sustained (by the Council), thematter shall be referred to the Plant Manager; and failing a satis-factory adjustment with the Plant Manager, it shall be submitted toarbitration."While it is our opinion that the unilateral assertion ofthese privileges reflect and-reveal the respondent's domination of andparticipation in the Association, we think also significant the fact thatthe. contract which was later executed between the Association andthe respondent, while it did not materially alter the conditions ofemployment which obtained in the respondent's plant prior to theexistence of the Association, did, however, incorporate without changein phraseology' the procedure "guaranteeing" the independence ofrepresentatives,17 the arbitration provisions in the Association's by-laws, and other obligations which the said bylaws placed upon therespondent.18To negative the inferences of employer participation in the forma-tion of the Association, the record contains only a statement byJoseph Glenn that the respondent was not aware of the existence ofthe Association until it was informed of that fact by a committee ofthree representatives of the Association, selected by it at its secondmeeting some time between August 30 and September 7, 1937. Glenn,appointed to this committee, was asked:Q.Why did you go in and notify the company?A.We wanted them to know that we represented the majorityof the workers. .Q. So that it is your testimony that you at that time repre-sented the majority of the workers?A. That is right.We are unable to. credit Glenn's testimony in this respect.The firsttwo meetings of the Association had been attended by 14 and 12 mem=bers, respectively.At its second meeting, during which the committeeof three was formed, the Association also appointed a committee of nineto solicit membership.Under these circumstances, we think it dubiousthat the ,Association had at that time a majority of the respondent'semployees.Glenn, however, further testified:Q. Do you recall when the committee went in to see the repre-sentative of the company and:advised them of the formation of aunion, what was said?A. I do not remember at all.vSee U S Bureau of Labor Statistics,Bulletin No 634, Characteristics of Company Unions 1935,op citp. 127."In only one case did the company union itself...undertake to assure independence.To protectthe independence of its officials,it included an arbitration provision in its constitutionThe acceptance ofthe provision by the management implied its participation in the guarantee."18This contract moreover,as found below, was granted to the Association without demand that it proveits status as majority representative of the respondent's employees,although the respondent had previouslyrefused recognition to the Union unless it could meet this requirement. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.You stated the purpose was to go in and advise them thatthe union represented a majority?A. That is correct.Q.Do you recall whether that was told to the management?A I presume it was.Q. But you don't remember?A. I don't remember, no ...Q.Was the union anxious to see that the company did knowthat a union was formed in the plant?A. I don't remember.In view of this testimony, which is the only testimony we have con-cerning this transaction, and in the light of our previous discussion, weare unable to believe that the respondent had no knowledge of theAssociation prior to this time.Prior to the execution of the Association's contract on NovemberS, 1937, the Union, through a committee of which Chester Snyder wasa member, submitted a contract to the respondent. The respondent'ssuperintendent, Phillips, testified that "We told them if they couldprove that they represented a majority of our employees we would lookat it [the contract submitted]."When, however, the Associationbegan negotiations looking towards the execution of a contract withthe respondent, it is apparent that the respondent did not requiresimilarproof from that, -organization.These negotiations werecarried out by a committee authorized by the Association of whichGlenn was a member. Glenn's testimony concerning this transactionfollows:Q Do you recall, Mr. Glenn, whether or not the companyasked you for proof of majority before it signed a contract?A I do not recall that they asked me that no.Q.Not you personally, but any members of the negotiatingcommittee?.They did not ask me personally.seating the Association for proof of majority?.A No.Q Were you at all the conferences that led up to the signingof the contract?A.Well, I have no way of telling that.Q.Well, you as president would know when any conferencewas to be held on a contract, would you not?A. Yes.But I don't know whether I was present at all of themor not.' THE' HOLMES SILK COMPANY9,9This is the complete testimony by Glenn concerning any proof offeredto the respondent concerning the Association's majority statusDuring the examination of Phillips, the respondent's superintendent,concerning the same matter, counsel for the respondent questionedhim as follows:Q. You heard Joe Glenn testify, I believe, that the employeessigned a card and they showed you by these cards that weresigned up that they represented the majority?Board Attorney: Now wait a minute. 1 object to that, Mr.Examiner, Joe Glenn did not testify in what way proof waspresented to the respondent.Respondent's Attorney: I will withdraw the question and putit this way---Board Attorney: Yes, but tlio witness is cognizant of theanswer desired in the following questionRespondent's Attorney: I might say there that Joe Glenn didnot testify that way.But let us not encumber the record.Q. (By respondent's attorney): Did you sign a contract withthe Newberry Textile Workers Association [the Association]?A.,We did,Q.Do you know whether they represented a majority?A. They brought in some evidence, they brought in a lot ofnames.Q. And from 'the payroll that you had, did they represent themajority?A. I did not check over those names.Q.Well, who did?How do you know that they represented amajority?A. I did not know when the contract-well, I think my brotherand my father looked over the names.Phillips' father was'deceased at the time of the hearing.However,there is no stated reason in the record why' Phillips' brother was notcalled upon to testify if, in fact, he had made any check as to theAssociation's majority status.In,view, therefore, of the ,testimonyby Glenn and Phillips and the fact that Phillips himself carried onthe Iiegotiations with the Association and became the sole partysignatory to the contract on behalf of the respondent, we find that therespondent granted recognition to the Association without investi-gating or requiring proof of its status as a majority representative ofrespondent's employees, although the respondent had previouslydemanded such proof of the Union.We therefore find that therespondent by this action favored the Association over the Unionand gave support to the Association. 100DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The negotiations and the execution of the contractThree meetings were held during October 1937 between the repre-sentatives of the respondent and the Association for the purpose ofnegotiating the contract.The first draft of the contract submittedby the Association contained a provision for a wage increase.Thisproved unsatisfactory to the respondent.The Association thenacquiesced in the respondent's refusal to consider a wage raise, appar-ently without further consideration of the matter, and solely upon therespondent's statement that due to losses sustained by it over a periodof several years it was not in a position to accede to the Association'srequest.The Association also included a provision in the first draftof the contract- eliminating all work on Saturdays, but, the respondentbeing unwilling to accept this provision, it was also eliminated."Asa result, the contract as finally executed contained no material changesin the conditions of employment which had. previously obtained in therespondent's plant.20And although a stipulation was made in thecontract for future negotiations at the end of 6 months between theAssociation and the respondent concerning wage. increases, tiie'recordfails to disclose that any such negotiations took place.At the endof a year the contract was renewed without any change in its provisions.4. , ConclusionsIt is our conclusion, based on the considerations set forth above,that the respondent, by interfering with, restraining, and coercing itsemployees in their attempt to organize and by dominating, interferingwith, and supporting the Association, has established and maintainedamong its employees a collective bargaining representative not of theirown choosing.The formation of a union composed exclusively , of. employees, of therespondent was first suggested by the respondent in the petition cir-culated on July 15, 1937.Phillips' statement to Snyder that "theonly thing I feel is that if we must have a union here in the plant Iwould sooner have a shop union of our own employees leaves nodoubt that the petition was circulated to counteract and defeat thesteady growth of the Union among the respondent's' employees.Thereafter, during a period of strike activity, the Association, a formof organization specifically approved by the respondent's petition,came into being under the auspices of persons unrevealed.The re-ICRetained and incorporated in the final contract was a provision that the respondent should checlr o1dues from the wages of the Association's members and pay such dues to the Association's financial secretary.The Association at its first meeting set dues at 50 cents per month, but shortly thereafter reduced such duesto 10 cents a month.40 So far as we are able to determine, the only benefit received by the members of the Association was aprovision for a"loom cleaner"and a provision'lhet employees who desired to work overtime should not bepermitted to do so. THE HOLMESSILK COMPANY101spondent's tactic approval of the Association'suse of its bulletinboard, andthe readyrecognition of the Association by contract notonly gave support to the Association but also demonstrated to theemployees thatit continuedits opposition to their forming or joininga bona fide labor organization.The lay-offs considered by us below inSection III B of our decision of necessity strengthened this impression.We have previouslyremarked upon the fact that the shop planpetition contained a statementthatif enough of the employees signedthat petition a plan of organization would be explained to them.There is no evidence in the record to negative the presumption abovedrawn thatthe Association at its first meeting accepted such a plan.On the contrary the provisions of the Association's bylaws above con-sidered are patently modeled after forms of employee representationplans which we have heretofore considered in other decisions,and havefound to contain the seeds of employer domination.For the reasonsabove givenwe are of the opinion that the provisions of the Asso-ciation's bylaws arenot theindicia of a bona fide labor organization.We find thatthe respondent dominated and interferedwith theformation and administration of the Association and contributed sup-port toit, therebyinterfering with, restraining,and coercing its- em-ployees in the exercise of the rights guaranteed them in Section 7 of theAct.B. The discriminatory lay-offsReference has previously been made to a strike begun by unionmembers on or about August 12, 1937.On or about September 28,1937,following conferences between management and union repre-sentatives,an agreement was reached terminating the strike.ChesterSnyder, a negotiator for the Union,testified that the agreement waspredicated upon the respondent's promise to reinstate all striking em-ployees within 10 days after the strike was terminated.Phillips,then the respondent's superintendent, testified,' however, that therespondent agreed to reinstate the strikers'only when business con-ditions thereafter permitted.We consider this conflict of testimonybelow.Pursuant to whatever agreement which was reached, six of theseven employees alleged in the complaint to have been discriminatedagainst were reinstated within 10 days after the strike ended and weresubsequently_laid off; the seventh, Lena Snyder,sister of the Unionleader, was never recalled.All seven were active union members andactive participantson the picketlinemaintainedby the Unionthroughout the strike.The circumstances surrounding their subse.=quent lay-offs will be discussed individually below,323429-42-vol. 26-$ 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom testimony at the, hearing and from the exceptions filed by therespondent to the Trial Examiner's Intermediate Report, it appearsthat the respondent asserts several defenses to the charges of dis-crimination within the meaning of Section 8 (3) of the Act; someapplicable to one or more of the seven employees named in the com-plaint, others general in nature.One defense, asserted in the re-spondent's exceptions to the Intermediate Report, was persistentlysuggested by the respondent's counsel at the hearing, but refuted inthe testimony.of the respondent's sole witness at the ;hearing, Phil-lips,who became president of the respondent in February 1939. Inbrief it is a claim that the residence of employees, that is, whetherthey lived in Williamsport, the site of the respondent's plant, was afactor in the respondent's employment policy.The allegation thatsuch employees were favored in the determination of lay-offs wasspecifically denied by Phillips.21It was shown, moreover, that therespondent, although operating with a curtailed force at the time ofthe hearing, still retained in its employ several "out of town" em-ployees.22We accordingly find this contention to be without merit.The respondent's chief contention, and the main point of conflictbetween Phillips and the employees named in the complaint, is, how-ever, centered in the question of seniority.The five weavers namedin the complaint23 all testified that when it became necessary to ordera reduction in the number of its employees prior to the strike, therespondent laid off employees in the following order: married women,unmarried women, single men, and finally married men.As appearshereinafter, the 'respondent did not observe this alleged order ofpreference in making lay-offs after the strike.Phillips, on the otherhand, testified that the respondent had never maintained any ruleof seniority, but his statement is qualified by the following testimony:Q. Now, some reference has been made by the various wit-nesses that you have a policy of seniority, that married men weretaken into consideration first, and then married women, and thensingle men and then single women; is that correct?A. (By Phillips.)To the best interests of the company, yes.,Q. In other words you mean that the rule was adopted pro-vided they were efficient and equal with the others in their work?A. Yes."-iPhillips, in response to a question whether, "when it was necessary to lay oil employees (lid you show apreference towards Williamsport as against people from out of town," stated, "We have not."Phillips alsotestified that "people have been after me wanting to know why I did not lay off Jersey Shore [out of town]people, let them go, and employ Williamsport help, (and) I have told them that I would not let them go "iiAmong them George Long,Esther Kissell,and LaRue Simmons It appears in addition that certainemployees, among them Rodney Pennypacker, who were non-residents of Williamsport, were retainedafter the non-residents named in the complaint were laid off,although those retained were junior in point ofservice to those laid off23Chester Snyder,Mrs Chester Snyder, Oak Bierly, Sarah Bierly, and Gilbert BowerThe oche(employees named in the complaint,Ruth Bower and Lena Snyder,are quillers THE HOLMES SILK COMPANY103From allthe testimony concerning this point we find that the re-spondent,although perhaps not observing seniority in the strict orderalleged by the employees, did observe some form of quasi-seniority,dependent on the equal skill and productiveness of the various em-ployees,2'and relaxed,in certain instances,according to Phillips,because of the employees'"home conditions,and dependents."Theissue of seniority is further clouded because of the fact,whichwe inferfrom the testimony of Phillips,that when a reduction in the force ofweavers became necessary due to slack business,such employees werelaid off "as their looms ran out,"or became so nearly`depleted thatthe weaver could not longer earn a minimum wage in their operation.Accordingly,the retention of a weaver junior in service to a laid offweaver for a period of a week or even a month does not assume sig-nificance.We do regard as significant herein, however,the retentionof certain weavers not otherwise explained,for long periods of timeif such employees were junior in point of actual service with the re-spondent,or if their sex or marital status was such asto render thenliable to lay-off, in accordancewiththe respondent's rules of limitedseniority,before the weavers named in the complaint.We regard asmaterial also their reinstatement in the respondent's employ whereno offer of reinstatement was made to the weavers alleged to have beendiscriminatorily laid off.Since we shall have occasion to commenton such retained or reinstated employees,it is of importance to' notethat the record shows the dates of their first employment with therespondent in only a few instances.We must therefore accept,unless contradicted specifically or by inference,the testimony of theirfellow employees that such employees were in fact junior to them inpoint of service.The retention and reinstatement of these employees becomes sig-nificant in the light of the respondent's expressed antagonism tothe Union.As before stated, the employees named in the complaintwere active union members and, as above found, the respondent hadinterfered with their rights to self-organization by the circulation ofthe shop plan petition,designed,clearly, to encourage and solicitmembership in an intramural union, and to express its opposition toan "affiliated"organization or, in other words, theUnion.Theemployees named in the complaint had all refused their signaturesto this petition,and after the formation of the Association, whichwe have foundto be companyfostered and dominated in violationof the Act,had failed to become members of than organization.21'4With the exception of one immaterial instance noted below in reference to Chester Snyder, the respond-ent made no comparison between the skills of the employees named in the complaint and those of em-ployees junior to them who were retained after they were laid off, nor did it attempt to criticize their previouswork in any manner.20The Association'smembership list was of necessity open to inspection by the respondent because ofthe check-off provision in the Association's contract with the respondentSee footnote 10,supra -104DECISIONSOF NATIONAL LABOR RELATIONS BOARDMore important, perhaps, is the fact that the seven named employees,with one exception '21 had participated actively in the picket lineestablished outside the respondent's plant during the strike. It isundenied that when one of these employees, Sarah Bierly, protestedher subsequent lay-off to Phillips, he replied, "You didn't walk thepicket line seven weeks for nothing." It is also undenied that atthe conclusion of the conference which terminated-the strike and pro-vided for the reinstatement of the strikers, Phillips asked the unionrepresentative "if we were coming back as C. I. O. members" andreceived an affirmative answer.In the light of the above factors we consider,seriatim,the lay-offssuffered by the six employees named in the complaint, and the respond-ent's refusal to reinstate Lena Snyder after the strike.Chester Snyderwas first employed by the respondent as a weaverin 1935 and had worked without lay-off until the time of the strike.Snyder's leadership in union affairs was manifestly well known tothe respondent.As above seen, Snyder had been in effect repri-manded by Edler for having used "his influence" in causing certainnight shift employees to refuse their signatures to the shop planpetition.Snyder had been conspicuous in his activity during thestrike, assuming charge of the, picket line during the. absence of theUnion's director who was not an employee. Thereafter, Snyderwas the only employee who participated in the conference with therespondent which led to the termination of the strike.On the forma-tion of a local branch of the Union in October 1937, Snyder becamevice president, and within a month thereafter, president of the Local.Following three months' employment after the strike, Snyder waslaid off on January 14, 1938, by his foreman, Oscar Edler. Thelay-off was ordered by Edler when he was informed by Snyder thatthe_warps on Snyder's loomshad "run-out." In response to Edler'sstatement that he was laid off "until we put warps back in yourlooms," Snyder appealed for a transfer to another floor in the plant,claiming seniority over certain employees on that floor.Althoughit is shown in the record that this practice had been followed, to someextent, before the strike, Edler refused to grant Snyder's request.About an hour later, Snyder again saw Edler and said that he under-stood that a, married woman and a single girl had been so transferredduring the previous week.Edler explained, according to Snyder,that the married woman's assignment was temporary but made noexplanation concerning the transfer of the single girl.In conclusion,although Snyder made reference to the fact that married men hadbefore been given priority of employment, Edler stated that he wascarrying out Phillips' orders in laying him off.2Ruth Bower,see below. THE HOLMES SILK COMPANY105Three days after the lay-off Snyder returned to the plant to obtaina temporary severance slip necessary to his employmenton a work-relief project, and saw Phillips.Phillips, inresponseto Snyder'squestion, stated that it "would be difficult to say" when Snyderwould be reinstated, and, evading Snyder's questions as to senioritysaid,"Whenwe put your looms backwe will call you."Although it isund'enied that Snyder's looms were subsequently operated,27 Snyderwas never recalled between the date of this lay-off and the date ofthe hearing.Snyder testified that after he was laid off, the respondent retainednumerous employees junior to him in point of seniority,naming amongothers two married men, Aaron Shirn and Sheldon (Lew) Laylon.Shirn, as indicated in the preceding footnote, had been first employedby the respondent in 1917, although he had been subsequently laidoff for an undisclosed period because of poor workmanship. Phillipstestified that Laylon, hired some 2 months before the strike was notin the respondent's employ at the time of the hearing, but did not'disclose the date of his lay-off. Since the respondent introduced onlyone pay roll, that of the period immediately preceding the strike, weare unable to determine how long Laylon continued in the respon-dent's employ after the strike. In accordance with our previous dis-cussion asto the procedure followed in lay-offs of permitting em-ployees to work until their looms "ran out," and the lack of informa-tion concerning the date of Laylon's subsequent lay-off, we thereforefind no indicia of discrimination in the retention of Shirn or Laylon.Snyder also named five single men who were retained at the timeof his lay-off: Carl White, Ken Edler, Jack Johnson, Mason (Red)Larson, and an unidentifiable "Smith." Phillips testified that Larsonhad been laid off, although not specifying the date upon which itoccurred.There is an indication in, the record, however, that Larson'slay-off came long after Snyder's. In the undenied testimony of OakBierly, hereinafter discussed, Larson isnamed ashavingbeen re-tained after Bierly's first lay-off on April 13, 1938, andagain afterBierly's lay-off on April 11, 1939.While the retention of KennethEdler, son of Snyder's foreman, might possibly be regardedas nepo-tism, we find from Phillips' testimony that Johnson; laid off approxi-mately at thesame time asSnyder, was later recalled, and that Whitewas not laid off until April 1939, and that he, too, was subsequentlyrecalled.By similar processes we find that of the nine married women namedby Snyder as junior to him who were retained by the respondent afterY7At one time these looms were operatedby AaronShirn, an employee first employed by the respondentin 1917, but subsequently laid off for an undisclosed period for poor workmanship.In view of Shire's record,we cannot believe that this employee could have been preferred to Snyder in the handling of "light shades,"which Phillips claimed he"would not dare"entrust to SnyderMoreover,as found in the text immediately,below, employees junior to Snyder were retained after his lay-off and were also reinstated subsequent thereto. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDhis lay-off, four,Severson,Rudinsky,Schaffer(Schaeffer),and Weber,were either retained for long periods or recalled after lay-offs occurring(luring the period of Snyder's unemployment. Of the remaining five,one,Mrs. Solcy,was laid off at the approximate time of Snyder'slay-off and was not recalled,one,Mrs. Auchmutty,although retained,was characterized by Phillips as "a darned good weaver,"and theremaining three were retained because of what Phillips termed the"human situation."While these three women 28 all had dependents,itmay be noted that at the time of the strike the respondent employedthreemembers of the Snyder family, and that the respondent,having failed to recall his sister, Lena, after the strike,and hav-ing laid off his wife, Helen, prior to laying off Snyder himself, mightwell have retained Snyder himself under "the human situation," es-pecially in view of Snyder's three minor children.Although, as above stated,both Phillips and Edler had promisedto recall Snyder when his looms were placed in operation,this callnever came.When asked the reason for the non-recall of Snyder andhis wife, Phillips replied, "Because,ifMr. and Mrs.Snyder wantedthe jobs, why didn't they come and ask for the job the same as anyoneelse?"This is an untenable evasion. The record shows in instancestoo many for enumeration that the respondent notified laid-off em-ployees to return to work by messages sent by fellow employees resid-ing near them or by telephone.It was well within Phillips' knowledgethat Snyder lived near employees who could have conveyed such amessage to him.We have found that the respondent,in derogation of its policy ofretaining married men longest in its employ, and of observing, otherfactors being equal, seniority in point of service, retained or recalledwithout stated reason Larson,Johnson,White,Severson,Rudinsky,Schaeffer,and Weber after Snyder's lay-off.This fact,together withthe evasive reason given by Phillips for the non-recall of Snyder,leads us to the conclusion that the respondent,aware of and opposedto Snyder's union activity,refused and has continued to refuse toreinstate Snyder because of such activity.We find that the respondent, by laying off Chester Snyder onJanuary 14,1938, has discriminated with regard to his hire and tenureof employment,thereby discouraging membership in the Union.Wefurther find that by such lay-off, the respondent has interfered with,restrained,and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.The record shows that subsequent to Snyder's lay-off on January14, 1938, he earned $227.03 in work on a temporary highway construc-tion project.He also received during his lay-off $100 in unemploy-ment insurance.On February 4, 1939, he addressed a letter to the2Kissell,Dunkleherger,and White. THE HOLMla;S SILK COMPANY107respondent requesting reinstatement to his former position.At thetime of the hearing, Snyder desired reinstatement.Helen Snyder,29wife ofChester Snyder, was duly reinstated afterthe termination of the strike.On November 1, 1937, Mrs. Snyderwas laid off by the respondent.Thereafter, on December28, 1937,Mrs. Snyder was reinstated but for less than a fortnight,being againlaid off on January 8, 1938.This second lay-off was still in effectat the time of the hearing.Like her husband, Mrs. Snyder, a weaver,was activein union affairs.She had refused to sign the shop-planpetition and had engaged in picketing during the strike.At the timeof her lay-off, Mrs. Snyder requested that she be transferred to otherlooms, and.claimedseniority over other employees still retained bythe respondent.In her testimony concerning employeesjunior toher in point of service, she named the following married women-White, Rudinsky, Soley, O'Neil, Kissell, Dunkleberger,Weber, andSinger.We have hadoccasion to examinethe status of these em-ployees ina discussion concerningChester Snyder.White, Dunkle-berger, and Kissell were retained by Phillips within the scope of whathe termed "the human situation.".Mrs. Soley, as we have abovefound, waslaid off nearthe beginning of 1938 and was not thereafterrecalled.We find, however, that Rudinsky, Weber, O'Neil, andSinger 30 were either retained for long periods after Mrs. Snyder'slay-off or were recalled prior to the hearing.The excuse made for Mrs. Snyder's non-recall was identical to theone alleged in regard to Chester Snyder.As above stated, Phillipstestified that "if Mr. and Mrs. Snyder wanted the jobs, why didn'tthey come and ask for the jobs the same as anybody else."As foundabove, thisis anuntenable position.No valid reason having been alleged for Mrs. Snyder's non-recall,and no reason having been given for the retention of the weaversjunior to her in point of service, namely, Rudinsky, O'Neil, Weber,and Singer, we find, as in the case of her husband, that the respondent,by laying off Mrs. Chester Snyder on November 1, 1937, and onJanuary 8, 1938, discriminated with regard to her hire and tenure ofemployment, thereby discouraging membership in the Union.Wefurther find that by ordering the said lay-offs, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.In the interval of her first lay-off between November 1, 1937, andDecember 28, 1937, Mrs. Snyder was unemployed.After her secondlay-off on January8, 1938,Mrs.Snyder had received, prior to the16Referied to in the complaint and hereinafter as Mrs Chester Snyder3OMrs Singer had been employed by the respondent for a period of not over 2 months before Mrs Snyder'slay-offAt the time of her lay-off, Mrs Snyder called attention to the employment status of Mrs Singerbut Edler, who ordered the las-off, evaded this question, and the respondent did not at the hearing allegeany reason for Mrs Singer's retculiou 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDhearing, $80 in unemployment insurance.She was unemployed duringthis period.On February 4, 1939, Mrs.Snyder addressed a letter tothe respondent requesting reinstatement to her position,and at thehearing again expressed her desire for reinstatement.Sarah Bierlywas first employed by the respondent in August 1934.Bierly, a weaver on the night shift under Edler's foremanship,was laidoff on November 4, 1937, and had not been reinstated at the time of thehearing.Like the Snyders,Bierly had refused her signature to theshop-plan petition,had participated in the strike,and had otherwiseengaged actively in the Union's affairs.Whenlaid off by Edler,Bierly remonstrated that she was the oldestwoman on the second shift.Edler, however,replied, "I am not doingthe laying off, Mr. Phillips is doing that now."On the following day,Bierly returned to the plant in order to receive her accrued wages andinterviewed Phillips concerning her lay-off.In response to her re-iterated claim that she was the oldest woman on, the second shift,Phillips replied,"Well, seniority rights don'tgo any more here."Bierly's testimony is undenied and we find that she then accusedPhillips of "having it in for Oak [her husband] and I," and that Phillipsreplied, " Well, you didn't walk the picket line for 7 weeks for nothing."Bierly named five women junior to her in point of service who wereretained by the respondent after her lay-off on November 4, 1937.Of, these, as we have found above, White and Dunkleberger wereretained by the respondent because they had numerous persons de-pendent upon their earnings.No reason,however, was given for theretention of the other three women, Rudinsky, Schaeffer, and Weber.In the afternoon of the day on which Bierly was laid off, Phillipscalled her husband,Oak Bierly,into his office and reprimanded himfor making a complaint to one of the floorladies in the quilling depart-ment concerning the lay-off of an employee named Josephine Stradley,a member of the Union. Bierly, a member of the Union's executivecommittee,was told that the respondent's employment policy was"none of his business."Phillips' father, then the respondent's presi-dent, accused Bierly of "pushing his way into the plant" after thestrike, and Phillips himself, during the course of his reprimand, threat-ened Bierly with discharge and informed him that his wife, SarahBierly, would be laid off that night.While it is strongly suggested in the above undenied testimony thatSarah Bierly's lay-off was made in consequence of her husband's unionactivity, as well as her own, we find that Phillips' statement, "youdidn't walk the picket line for 7 weeks for nothing,"clearly indicatesthe animus which motivated Bierly's lay-off and the failure subse-quently to reinstate her.We find that the respondent,by laying offSarah Bierly on November 4, 1937, and thereafter refusing to reinstateher, discriminated in regard to her hire and tenure of employment, THE HOLMESSILK COMPANY109thereby discouraging membership in the Union.We further find thatthe respondent, by this action, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7 ofthe Act.At the time of her lay-off on November 4, 1937, Sarah Bierly wasearning on the average between $15 and $16 a week.Unemployedfrom November 4, 1937, to March 28, 1938, Bierly on the later dateaccepted employment at substantially the same compensation at atextile mill in Montoursville, Pennsylvania.At the time of the hear-ing Bierly was still employed at the Mountoursville plant, having suf-fered one lay-off from about May'29, 1938, until about July 11, 1938.The Trial Examiner in his Intermediate Report found that SarahBierly,- following her lay-off by the respondent, "obtained substan-tially equivalent . employment atMontoursville,Pennsylvania, inMarch, 1938."We are of the opinion that the Trial Examiner'sfinding is not supported by the evidence.While in the respondent'semploy Bierly operated only 5 or 6 looms, at Montoursville she wasrequired to carry a load of 12 looms.The Montoursville plant isapproximately 4 miles from her home, the respondent's plant about 2.During the greater part of her-lay-off preceding the time of the hearingher husband was employed by the respondent.While this personalfactor would alone render employment with the respondent moredesirable to her,31 the separation of the Bierlys,'who owned an auto-mobile, caused them inconvenience and increased transportationdifficulties and expenses.We find that Sarah Bierly did not obtainsubstantially equivalent employment following her lay-off by therespondent on November 4, 1937.32,Oak Bierlywas first employed by the respondent as a weaver inMay, 1934 and had been laid off only once, for a short period, beforethe strike.On April 13, 1938, Bierly was laid off by Edler.Bierlycomplained to Edler that he had seniority over certain other employeesand requested a transfer to other looms.Edler made the sole reply,"That is my orders." Three days after his lay-off Bierly returned tothe plant, after learning that Mrs. Schaeffer, an employee, had beenplaced on the looms which he had been operating.Although Bierlyprotested this fact to Phillips, the superintendent made no reply.At the time of his lay-off the respondent retained Aaron Shim andWalter Liddick, married men who, Bierly claimed were junior to him3i'SeeMooresville CottonMills v. National Labor Relations Board,94 F. (2d)61 (C. C. A. 4),decided March11, 1940, wherein the Court held that although"primary importance should of course be accorded to a com-parison of working conditions"that "it would not be reasonable to exclude from consideration all thepersonal factors which would influence the worker's choice."32Although the Trial Examiner erred in finding that Bierly had obtained substantially equivalent em-ployment, he recommended,properly we think, that the respondent offer Bierly reinstatement to herformer position.SeeMatter of Eagle-PicherMining & Smelting Company,et at.,& International UnionofMine, Mill,&Smelter Workers,Local Nos 15,17, 107,108 and 111, 16 N.L. R. B. 727. See alsoContinen-talOil Company,a corporation v. NationalLaborRelations Board,113 F. (2d) 473(C. C. A. 10),decidedJune 13, 1940. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDin point of seniority.As above' stated, Shirn had been first employedby the respondent in 1917 and subsequently laid off for poor. work-manship and, as above shown,, Chester Snyder also claimed seniorityover Shirn at the time of Snyder's lay-off.While Snyder's testimonygives strength to the :claim by Bierly that Shirn had worked lessaggregate time than-had Bierly, We do not find any indicia of discrim-ination against Bierly in the retention of Shirn.With respect, toLiddick, Phillips testified that this employee had been' "in and,put"of the respondent's employ for years.Bierly claimed seniority over the following single` men retained bythe 'respondent at* 'the time of his lay-off:. Jack Johnson, RodneyPennypacker,Mason Larson, Kenneth Edler,,and one "Bill Smith"who -cannot be identified., ',Johnson, Larson, and Edler have beenabove discussed in reference to Chester Snyder; and we there found theretention of Edler not necessarily significant in the determination ofthe question of whether 'Snyder had been discriminatorily laid off.As above found, however, Johnson, although at one time'laid off,' wassubsequently recalled and was in the respondent's employ, as far asthe record reveals, at the time of the hearing. Since Larson andPennypacker were 'retained after Bierly's third lay-off,. below dis-cussed, in April 1939, we infer 'in, the. -absence, of any evidence tothe contrary, that Larson and Pennypacker'were retained for morethan a year, following.Bierly's lay-off ,on April-] 2,:.1938. -Married women over wirhom Bierly claimed seniority at the time ofhis lay-off. on June' 14, 1938; were: - White, Weber, Rudinsky, Kissell,Prince,' and Schaeffer.The circumstances surrounding the retentionof each of these employees, with the execution of Prince,33 +have beenabove discussed.'We do not regard as 'necessarily significant' 'theretention ofWhite and Kissell, who were retained, according toPhillips, because of the "human situation." 34 ' 'On June 3, 1938, Bierly was reinstated in the respondent's employ;following the - intervention of--a Board agent.On June 1.4, 1938,Bierly was again laid off but was' again reinstated on July .1, 1938.Bierly testified without denial.'that'his seniority at' the- time, of hissecond lay-off',on June 14,' 1938, was !identical to -hisseniority at 'thetime of his previous lay-off on April 13, 1938. '-,On April 11, 1939, Bierly was again laid off,Of the eight employeesover whom Bierly claimed seniority on, this occasion, we regard assignificant the retention of Liddick, Pennypacker, Johnson, andRudinsky.3533Phillips testified at the hearing that Prince had been recalled following a lay-off, and that she was tobe laid oft again"today "3+ It may,however, be noted that Bierly,like Snyder,has three minor children35On or about May 8, 1939,Bierly having learned of the reinstatement of two single women,Celia Fieldsand Clara Auchmutty, subsequent to his lay-off, called^Edler by telephoneEdler made the sole reply,"Well, you will have to see Willard(Phillips)about that " '' THE HOLMES S1LK COMPANY-Ill''Bierly was an.active union member, having served, together withChester Snyder, on the Union's executive board.Like Snyder,Bierly had refused his signature to the shop-plan petition and hadparticipated in active picketing while on strike.A's stated above inthe discussion concerning his wife, Bierly had been reprimanded by therespondent for protesting the lay-off of a union member, and at thattime', Bierlywas asked by Phillips, "Who do you represent, theC. I. 0.?"During the course of this reprimand Bierly was not onlytold that the respondent's employment policy was "none of hisbusiness" but was threatened with discharge and-was told that hiswife would be laid off' on the following night: Although Bierly'sfirst lay-off was ostensibly made for the reason that his warps "wererunning out," it is undenied that within 3 days after his lay-off ofApril 13, 1938, an employee junior in service to him, namely, Mrs.Schaeffer, had been placed in charge of the looms which Bierly operated.Under these circumstances, and in view' of the, retention of Johnson,Pennypacker, Rudinsky, Weber, Prince, and Auchmutty, we find thatthe respondent by laying off Oak Bierly on April 13, 1938; discriminatedwith regard to his hire and tenure of employment, thereby discouragingmembership in the Union. Since similar conditions of seniority pre-vailed at the time of Bierly's second lay-off on June 14, 1938; we findthat the respondent, by laying off Oak Bierly on that date also dis-criminated in regard to his .hire and tenure of employment, andthereby discouraged membership in the Union.The retention ofJohnson, Pennypacker; and Rudinsky, following Bierly's third lay-offon April 11, 1939, is unexplained in the record.We find, therefore,that -the respondent, by laying' off Oak Bierly on April 11, 1939,discriminated with regard to his hire and tenure of employment,thereby discouraging membership in the Union, `and thereby inter=fering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 oft the Act.'Gilbert Bowerwas first employed by the respondent-in' 1933, after.23 years' previous experience in the textile weaving trade. , With theexception of one short lay-off, due to slack business, in the first year-of his employment, Bower had-worke'd steadily for the respondentuntil the strike,, and thereafter until. he-was' laid off by Edler on April'10, 1939.participated in the strike, and appeared on the picket line six or eighttimes. 'Thereafter, like the Snyders' and Bierlys, he retained member-'ship in the Union in preference'to the 'Association.Prior to'his lay-off, a conference took place on February 4, 1939, atthe Lycoming Hotel in Williamsport,' which 'was attended by repre-sentatives of the Board, the Union, the respondent, and by certainof the employees named in the complaint, including Ruth Bower, the 112DECISIONSOF NATIONAL LABORRELATIONS BOARDwife of Gilbert Bower.At this conference- certain of the lay-offswhich were in part responsible for the issuance of the complaint inthis proceeding were discussed.Among-others, the preceding lay-offs of Bower's wife, Ruth, were in issue.;On the day following theconference, Phillips summoned Bower in to his office to inquire whetheritwas true, as Phillips claimed to have been informed, that RuthBower, on the occasion of one of her lay-offs, had told another quiller,one Catherine McCoy, that she was glad that she had been laid off-instead of Catherine McCoy.Phillips, told Bower that "Your wifewas down to the hearing [the conference] yesterday fighting for herjob," and ordered Bower to ascertain whether his wife had made thealleged statement toMcCoy.Bower thereafter consulted his wifeand returned to Phillips to inform him that his wife denied havingmade this statement.Phillips, unsatisfied,- then summoned McCoy,but McCoy also denied that Ruth Bower had told her she was "glad"that it was she who had been laid off.Despite this denial, Phillipsinsisted, "Well, that is just the term she used," and then, turning onBower, informed him that "From now" on we are going to take careofWilliamsport people . . . You and Snyder, you run aroundtogether, you carry all the news all the time."While the latter, accusation is somewhat ambiguous, it is clear thatthe only objection Phillips could have had to Bower's associationwith Snyder was the fact that Snyder was a union leader.Phillips'assertion that the respondent was-going to "take care of Williamsportpeople" from then on, made to Bower in contradiction of his previouspolicy, was clearly directed against Bower, who was a non-resident.3sBower, aware of Phillips' hostility to him, stated, "I know I am gettingblamed for (my wife's) filing these charges (of discrimination)," andin reply was told, "You were the one that caused her to -go downthere."On April 10, 1939, the looms which Bower operated became depletedand Bower was laid off by Edler. Since the process of "running out"the warps on the looms took in some instances up to 6 weeks or more,it is probable, in view of the testimony above, that this was the firstoccasion which presented itself for laying off Bower under color ofhaving no available work for him.We are convinced, however, andfind that Bower was laid off because of his active union membership,his association with Chester Snyder, and because of Phillips' con-viction that Bower was responsible for the filing of charges by hiswife.It is also suggested by Phillips' accusation that Bower "carriedall the news all the time," that Phillips regarded Bower as a ,unionliaison contact, who kept the laid-off union members informed,ofdevelopments at the respondent's plant.asBower resided at Jersey Shore, Pennsylvania, some 18 miles from WilliamsportThe Snyders werealso Jersey Shore residents THE HOLMES SILK COMPANY113We think it unnecessary in Bower's case to undertake an exhaustiveanalysis of his seniority rights.Bower testified without denial, andwe find, that Bower was the oldest weaver in point of service on thenight shift.Since transfers were rarely if ever made from one shiftto another, and since the respondent continued to operate a nightshift up until the time of the hearing, we find that Bower, a marriedman, was laid off for reasons made apparent above and in derogationof the respondent's policy of seniority.Any claim that Bower waslaid off because of his non-residence in Williamsport is specificallyrefuted by Phillips' own testimony."We find that the respondent, by laying off Gilbert Bower on April10, 1939, discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union.We further find thatthe respondent by this act interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Ruth Bower,unlike the employees heretofore discussed, was em-ployed by the respondent as a quiller operator.Bower had had 4years' experience in this work before entering the respondent's employThereafter with the exception of lay-offs due to slackbusiness she worked until the strike began.On,the first day of thestrike Bower entered the respondent's plant and attempted to per-suade other women in the respondent's employ to join the strike.On the same day Ludwig, the foreman of the quillers, informed Bowerthat she need not be troubled by the fact that the employees, withwhom she normally drove to work were all on strike. Ludwigpromised, in respect to the transportation of employees to and fromthe respondent's plant, that "We will take care of the ones thatwork." ' Bower, nevertheless, went on strike the day following thisconversation and remained away from the respondent's plant for theduration of the strike.Reinstated on or about October 4, 1937, in accordance with thestrike settlement terms, Bower retained employment with the re-spondent only until October 21, 1937, on which date she was laid offby Ludwig.Bower, when ilformed of her lay-off, inquired of Lud-wig, "Why me, when you have these other girls in here?"-girls who,according to Bower, were junior to her in point of seniority.At thehearing Bower testified that Ludwig "couldn't tell me just exactlywhy, he didn't give no reason," but that Ludwig finally said, "Be-cause you didn't join the company union."Ludwig was not called as awitness at the hearing and consequently Bower's testimony is un-refuted.We have heretofore found that the respondent observed a ruleof seniority among weavers which rendered married women liable touSee footnote 21,supra,and the text therein annotated. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDlay-off before either single women and men employees. Bower'stestimony was undenied, however, that married women and singleworneu were considered together for the purposes of seniority in thequilling department.At the time of her lay-off on October 21, 1937,Bower testified that the following women junior to her in point of'service,were retained in the respondent's employ:Marie Kane,Agnes Tacka, Catherine McCoy, and-Claire Meyer.18Although Ludwig had promised Bower that her lay-off on October21, 1937, "would extend for only a couple of days," Bower was notreinstated until November 8, 1938.On January 12, 1939, Ludwigagain laid off Bower, but retained at this time, according to Bower,the following employees junior to her in point of seniority: AgnesTacka,Marie Kane, and Catherine McCoy.Although Bower pro-,tested this fact to Ludwig, he was unable to advance any reason forBower's lay-off.Subsequently Bower interviewed Phillips, inquiring,"Why I was always laid off out of my turn." Bower testified thatPhillips in reply stated that he had not been informed of Bower'slay-off and inquired whether "there were any girls in here younger thanyou."Upon being informed that there were, Phillips, according toBower, called Ludwig into the office and permitted Bower to questionLudwig as to the reasons for her lay-off.Bower testified:I asked him, and he stated that the cotton was running outand there was to be some more girls laid off and I said', "Whyalways pick on me." . . . He really couldn't give me no reasonjust why I was laid off out of my turn.Bower's lay-off of January 12, 1939, was still in effect at the time ofthe hearing.The respondent did not specifically deny Bower's testimony con-cerning the seniority rules applicable to quillers, and introduced noevidence concerning the employment records of the quillers named byBower as junior to her in point of seniority.At the hearing, however,the respondent introduced in evidence a list of quillers, in which suchemployees were divided, into "regular" and "extra" classifications.Phillips testified in effect that the list- of "extra quillers," in whichBower's name appears, was maintained for the use of the quillerforemen, and was consulted by them whenever a temporary increasein the number, of quillers became necessary. It is the respondent'scontention that Bower, being,an extra quiller, was laid off, reinstated,and again laid off in due order.We cannot accept this contention.In'the list submitted in evidence there appears the name of EleanorHamilton.it is admitted that this quiller was hired by the respond-ent after Bower's lay-off of October 21, 1937; and it is therefore,apparent that the list in,question was not dtawn up until after thatseOn the respondent's pay roll of August 7, 1937, the name of Claire Meyer does not appear, although thename of Claire Miller is present. THE 1HOLMES, S1LK COMPANY.115lay-off-111Moreover, as before found, Bower had demanded the reasonfor her lay-offs "out of. turn" on October 21,1937, and againon Jan=nary 12, 1939, but'had receivedno satisfactory answer.There is noapparent reason why, Ludwig or Phillips did not inform her on thoseoccasionsthat the respondent considered her as an extra quiller if sucha classificationthen obtained.Irrespective of our-belief that the practice of dividing quillers intoregular andextra classifications-wasbegun,if at all, following Bower'stwo lay-offs, we find that this contentionis immaterialto the issue ofdiscriminationfor the reason that the womennamed inBower'sundisputed testimonyas junior.to herin point ofservice are likewiseclassified in the respondent's list asextra quillers.In the absence oftiny evidence to the contrary, we find that the respondent retainedMarie Kane, Agnes Tacka, and Catherine McCoy after Bower's twolay-offs in derogation of its policy of seniority; and it will be notedthat Phillips, after her second lay-off,,, specifically inquired whetherformed that there were, simply referred the question to Ludwig.The reason for Ludwig's actionin laying off Bower, and in retainingTacka,McCoy, and Kane, appears only in his alleged statement toBower that "you failed to join the'Company Union." In the absenceof any denial of this statement, we find that the statement was madeand that the respondent, through Ludwig, twice retained T tcka,McCoy, and Kane when laying off Bower, for the reason that Bowerhad been and remained an active member'of the Union.4oWe find that the respondent by laying off Ruth Bower on October21, 1937, and again on January 12,1939,discriminated-in regardto her hire and tenure of employment, thereby discouraging member-ship in the Union, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. The refusal to reinstate Lena Snyder,Lena Snyder,the sister of 6liester Snyder, was never recalledfollowing her participation in the strike.Reference has already beenmade to a conflict in testimony between Phillips and Chester Snyderconcerning the exact terms of the agreement which brought the striketo a close.Phillips testified, and his testimony was not disputed,that the respondent employed 25 fewer persons on the date of thetermination of the strife than it had when the strike began on August,J9Mis Hamilton had been employed by the iespundent ui 19.36 as an uuuia,ued womanShe quit 'a of kduring that year to be married, and was reemployed a } ear and a half later under the name of 11amndton40 it was testified that McCoy, although at one time a member of the Union, had returned to Rork duringthe course of the Union's strikeNeither Tacka nor Kane were union members 116DECISIONSOF NATIONALLABOR RELATIONS BOARD12, 1937,41 and it is apparent from the record that the respondent'sbusiness, on the whole and with fluctuations, declined after that date.Under these circumstances we do not find that the respondentdiscriminated against Lena Snyder by its refusal to offer her rein-statement.Snyder's employment with the respondent aggregatednot over 5 months, and she had been laid off prior to the strike for aconsiderableperiod of time.Assuming,withoutfinding, thatPhillipsmade an absolute guarantee to the strikers of reemploymentwithin 10 days after the strike was to be ended, we believe, in viewof the respondent's policy of seniority, that Snyder if reinstatedcould have retained employment for a few days at best.We cannotfind under such circumstances that the respondent, even though itbreached its agreement by failing to recall Snyder, thereby discrimi-nated in regard to her hire and tenure of employment because of herunion membership and activity.Accordingly, the allegation in thecomplaint charging the respondent with such discrimination in respectto Lena Snyder will be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A and B above; occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commission of the unfair labor-practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and has con-tributed support to it. In order to effectuate the policies of the Act andto free the employees of the respondent from such domination andinterference, we shall order the respondent to withdraw all recognitionfrom the Association as the representative of any of the respondent'semployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment, and to completely disestablish41The respondent's pay roll as of August 7, 5 days before the strike was begun, contained the names of189 employees. THE HOLMES SILK COMPANY117it as such representative.42 Since the contract between the respond-ent and the Association embodying recognition of the Associationas such representative was entered into with an organization broughtinto existence by the unfair labor practices of the respondent,we shall order the respondent to cease and desist from giving ef-fect to the contract heretofore described or any extension or renewalthereof or any other agreement it may have entered into with the saidAssociation in respect to wages, hours of employment, or other con-ditions of employment.43The contract of November 8, 1937, enteredinto between the Association and the Union provided for a check-off,and the respondent has deducted from the wages of, those employeeswho were members of the Association dues for the Association.Weshall order the respondent to reimburse the employees who weremembers of the Association for dues and assessments, if any, whichthe respondent has deducted from their wages on behalf of the Asso-elation.44We have found that the respondent has discriminated in regardto the hire and tenure of employment of Chester Snyder, Mrs. ChesterSnyder, Oak Bierly, Sarah Bierly, Gilbert Bower, and Ruth Bower bylaying them off between or on the dates specified.We shall, accord-ingly, order the respondent to offer each of the said employees im-mediate and full reinstatement to their former positions, withoutprejudice to their seniority and other rights and privileges, and tomake them whole for any loss of pay they may have suffered by reasonof the respondent's discrimination against them, by payment to eachof them of a sum equal to the amount which each normally would haveearned as wages, during the periods of such lay-offs, as follows: Mrs.Chester Snyder, from November 1, 1937, to December 27, 1937, andfrom January 8, 1938, to the date of the offer of reinstatement; OakBierly, from April 13, 1938, to June 3, 1938, from June 14, 1938, toJuly 5, 1938, and from April 11, 1939, to the date of the offer of rein-statement; Chester Snyder from January 14, 1938, to the date of theoffer of reinstatement; Gilbert Bower from April 10, 1939, to the dateof the offer of reinstatement; and Ruth Bower from October 21, 1937,42SeeConsolidated Edison Co. v National Labor RelationsBoard,305 U. S 197, 236,National LaborRelationsBoard vPennsylvania Greyhound Lines,Inc , et al,303 U S 261,National Labor Relations Board v. PacificGreyhound Lines, Inc,303 U. S. 372,National Labor Relations Board v Fansteel Metallurgical Corporation,306 U S 240,Newport News Shipbuilding & Dry Dock Co , et al. v NationalLabor RelationsBoard,60 SupCt. 203,NationalLabor RelationsBoard v. The Falk Corporation,60 Sup Ct 307 (1940).43National Labor Relations Board v Stackpole Carbon Company,105 F (2d) 167 (C C A. 3),Dow ChemicalCompanyandUnitedMine Workers of America, District No 50,13 N L R B 99344SecMatter of Heller Brothers Company of NewcomerstownandInternationalBrotherhoodof Blacksmiths,Drop Forgers, and Helpers, 7 NL R B 646,!flatterofWestKentucky Coal CompanyandUnitedMineWorkers of America, District No23. 10 N L. R B 88,Matter of Mt. Vernon Car Manufacturing Company, acorporationandLocal Lodge No 1756, Amalgamated Association of Iron, Steel & TinWorkers of NorthAmerica,affiliatedwith theCommittee for Industrial Organization,11N L R B 500,Matterof TheWestern UnionTelegraph Company,a corporation andAmerican Communications Association,17N. L. R B. 34,A E'StaleyManufacturing Company, acorporationandUnited GrainProcessors,Local21490, affiliated with theAmerican Federationof Labor, 22 N L R B 663.323429-42-vol. 269 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDtoNovember8, 1938, andfrom January 12, 1939, to the date of theofferof reinstatement,less in each case,his orher net earnings 45during said periods.The respondent alleges, with respect to Sarah Bierly, herein foundto have been discriminatorily laid off on November 4, 1937, that itoffered this employee reinstatement to her former position duringthe month of October 1938, and that Bierly refused this offer.Phil-lips testified that he had summoned Bierly to theplant following aconferencewith an agent of the Board, who is alleged to have statedthat charges previously filed with the Board in respect to Bierly's lay-off might be dismissed should Phillips offer her reinstatement.Bierly reported to Phillips when informed by her husband, whowas then in the respondent's employ, that Phillips wanted to see her.She testified that she went with the expectation of being offered herformer position, but that Phillips instead told her thatno looms wereavailable at that time.Bierly testified and Phillips admitted that,in the course of this interview, Phillips questioned Bierly as to heremployment at Montoursville, advising her to remain there.Bierlyreplied, however, "Well, you send for me when you want me."Phil-lips, according to Bierly, then promised that he would do so, althoughthispromise wasnever fulfilled.In view of the alacrity with which Bierly responded to Phillips'invitation to confer with him, in view of the greater work require-ments at the Montoursville plant, its further distance from her home,and the fact that her husband was then in the respondent's employ,46we are unable to believe that Bierly refused an offer of reinstatementto her former position.We are of the opinion and find that Phillips45By "net earnings"ismeant earnings less expenses,such as for transportation,room, and board,incurredby an employee in connection with obtaining work elsewhere than for the respondent,which would nothave been incurred but for his unlawful discharge and the consequent necessity of his obtaining employ-ment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union, Local2590,8 N. L R B 440 Direct relief or home-reliefpayments are not to be considered as "earnings"and hence are not deductible.Matter of Vegetable OilProducts Company, Inc,a CorporationandSoap and Edible Oil Workers Union,Local No.18409,5 N L R. B.52, amending 1 N L R B 989 Unemployment compensation benefits are similar in purpose and effectto home-relief payment, and,therefore,are not deductible.Matter of Pennsylvania Furnace and IronCompanyandLodge No. 1328,International AssociationofMachinists,13N. L. R B 49. The same is trueof relief payments received from a unionMatter of Missouri-ArkansasCoach Lines,Inc.andBrotherhoodof Railroad Trainmen,7 NL. R B 186,Matterof WestKentucky Coal CompanyandUnitedMineWorkersof America,DistrictNo.23,10 N. L R B 88. Nor are monies received as disability compensation from theVeterans Administration of the United States Government to be considered"earnings"and deductible.CfMatter of LouisHornick&Company, Inc.andTextile TrimmingWorkers Union,Local 2440,UnitedTextileWorkersof America,2 N. L. R.B 983,Matter of Anwelt Shoe Manufacturing CompanyandShoeWorkers' ProtectiveUnion, Local No. 80,1N.L. R. B. 939.Monies received for work performed uponFederal, State,county, municipal,or other work-relief projects are not to be considered as earnings, but,as provided below in the Order, shall be deducted from the sums due each of the employees herein, and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal, State,county, municipal,or other government or governments which supplied the funds for said work-relief projects.RepublicSteel Corporation,et. al v.NationalLaborRelations Board,107F. (2d) 472, (C. C A. 3)cert granted as tothis point,60 Sup. 1072,enforcing as modified as to other issuesMatter of Republic Steel CorporationandSteelWorkers'Organizing Committee,9 N. L. R. B. 219.44These factors are considered in Section III B above in relation to the issue of substantially equivalentemployment therein discussed. THE HOLMES SILK COMPANYeither failed to offer her reinstatement or so clouded his offer withadvice to retain employment at Montoursville that Bierly did notunderstand that an offer was being made.Having discriminatorilylaid off Bierly, it was incumbent upon the respondent to offer herfull and unequivocal reinstatement to her former position.We findthat the respondent has not done so, and, accordingly, we shall orderthe respondent to offer her immediate and full reinstatement to herformer position, without prejudice to her seniority and other rightsand privileges, and to make her whole for any loss of pay she mayhave suffered from November 4, 1937, the date upon which she wasdiscriminatorily laid off, to the date of the offer of reinstatement, lessher net earnings 47 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America and Newberry Textile Work-ers'Association are labor organizations within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of, and by contributing support to, Newberry Textile Work-ers'Association, the respondent has engaged in andis engaging inunfair labor practices within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure and termsand conditions of employment of Chester Snyder, Mrs. Chester Snyder,Oak Bierly, Sarah Bierly, Gilbert Bower, and Ruth Bower, therebydiscouraging membership in the Textile Workers Union of America,the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated in regard to the hire andtenure of employment of Lena Snyder within the meaning of Section 8(3) of the Act.-47The Trial Examiner found that Sarah Bierly had secured substantially equivalent employment atMontoursville,PennsylvaniaHe recommended in his Intermediate Report that the respondent offerBierly immediate and full reinstatement and back pay from the date of the discriminatory lay-off.As statedabove, we do not agree with the Trial Examiner's conclusion that Sarah Bierly secured substantially equiv-alent,employment.Since the Trial Examiner recommended that Sarah Bierly be offered reinstatement withback pay, the respondent has not been prejudiced by the Examiner's finding and,accordingly, we shall orderthat she be made whole from the date of the respondent's discrimination against her to the date of the offerof reinstatement.Cf.Matter of Virginia Electric & Power CompanyandTransportWorkers Unionof Amer-ica,20 N. L. R. B. 911. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Holmes Silk Company, and its officers, agents, succes-sors, and assigns shall:1.Cease and desist from:(a) In any manner dominating or interfering with the administra-tion of Newberry Textile Workers' Association, or the formationor administration of any other labor organization of its employees, orcontributing support to Newberry Textile Workers' Association or anyother labor organization of its employees;(b) In any manner giving effect to its contract heretofore describedwith Newberry Textile Workers' Association, or to any extension,renewal,modification, or supplement thereof, or to any successorcontract with Newberry Textile Workers' Association which maynow be in force;(c)Discouraging membership in Textile Workers Union of Americaor any other labor organization of its employees, or encouraging mem-bership in Newberry Textile Workers' Association, or any other labororganization of its employees, by discharging, laying off, or refusingto reinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities for the purposes of collective bargaining and other mutual aidor protection as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Newberry Textile Workers'Association as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, and completely disestablish Newberry Textile Workers'Association as such representative;(b)Refund to each employee from whose wages it deducted orchecked off dues in the Newberry Textile Workers' Association theamount of such check-offs;(c)Offer to Chester Snyder, Mrs. Chester Snyder, Oak Bierly,Sarah Bierly, Gilbert Bower, and Ruth Bower immediate and fullreinstatement to their former positions without prejudice to theirseniority and other rights and privileges; THE HOLMES SILK COMPANY121(d)Make whole the following employees for any loss of pay theymay have suffered by reason of the respondent's discrimination inregard to their hire and tenure of employment by payment to, eachof them of a sum of money equal to that which he or she would haveearned as wages during the following periods:Mrs. Chester Snyder, from November 1 to December 27,'1937,and from January 8, 1938, to the date of the offer of reinstate-ment;Oak Bierly, from April 13 to June 3, 1938, from June 14 toJuly 5, 1938, and from April 11, 1939, to the date of the offer ofreinstatement;Chester Snyder, from January 14, 1938, to the date of the offerof reinstatement;Gilbert Bower, from April 10, 1939, to the date of the offer ofreinstatement;Ruth Bower, from October 21, 1937, to November 8, 1938, andfrom January 12, 1939, to the date of the offer of reinstatement;andSarah Bierly, from November 4, 1937, to the date of the offerof reinstatement;less, in each case, his or her net earnings 48 during such periods;deducting, however, from the amount otherwise due each of them,monies received by each of them during said periods for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects during the period for which back pay is due them under thisOrder, and pay any such amount deducted to the appropriate fiscalagency of the Federal, State, county, municipal or other governmentor governments which supplied the funds for such work-relief projects;(e)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), and (d) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 2(a), (b), (c), and (d) of this Order; and (3) that the respondent'semployees are free to become or to remain members of Textile Work-ers Union of America, and that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization;(f)Notify the Regional Director for the Fourth Region, in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.48See footnote 45,supra 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND ITIS FURTHER ORDEREDthat the complaint be, and it herebyis, dismissed in sofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Lena Snyder,within the meaning of Section 8 (3) of the Act.MR. WILLIAM M. LEISERSON took no partinthe considerationOfthe above Decision and Order.